Citation Nr: 1419860	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right carpal tunnel syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In October 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is needed before the Board may adjudicate this case.  Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records dated from January 16, 2013 to the present.  

2.  The Veteran has indicated treatment at Lackland (presumably Lackland Air Force Base) as well as treatment through Tricare.  Obtain dates of treatment and provider contact information and associate the identified treatment records with the claims file after the Veteran submits the appropriate releases.

3.  After accomplishing the first two directives, schedule a VA neurologic examination for an assessment of the current severity of the Veteran's right and left carpal tunnel syndrome.  All symptoms and manifestations should be listed, and the severity of each should be noted.  An electromyogram (EMG) as well as nerve conduction studies should be accomplished.  The impact of the right and/or left carpal tunnel syndrome upon employment and employability should be stated.  

The examiner should review all pertinent documents in the claims file in conjunction with the examination.  A rationale for all opinions and conclusions should be stated.

4.  Then readjudicate the claims in light of this and all other additional evidence, including that found in Virtual VA.  If the claims continue to be denied, send the Veteran another supplemental statement of the case (SSOC) and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	(CONTINUED ON NEXT PAGE)




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



